Citation Nr: 1317251	
Decision Date: 05/28/13    Archive Date: 06/06/13

DOCKET NO.  08-38 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for a low back disorder, claimed as secondary to service-connected bilateral hallux valgus and bilateral knee disabilities, and, if so, whether service connection is warranted.  

2.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for a tilt in the hips, claimed as secondary to service-connected bilateral hallux valgus and bilateral knee disabilities, and, if so, whether service connection for a bilateral hip disorder is warranted.  

3.  Entitlement to an initial rating in excess of 30 percent for depression, not otherwise specified, with anxiety, not otherwise specified.  



REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

The Veteran served on active duty from September 1982 to September 1985.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) Oakland, California.  

On his November 2008 substantive appeal, submitted via VA Form 9, the Veteran requested a Board hearing at his local RO.  The Veteran was scheduled for a Board hearing in April 2013, and notice of the scheduled hearing was sent to his address of record in February 2013; however, the Veteran did not report for the scheduled hearing.  He has not provided good cause as to why a new hearing should be scheduled and, thus, the Board finds that all due process has been afforded with respect to the Veteran's right to a hearing.  38 C.F.R. § 20.704(d) (2012).

The Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file associated with the Veteran's claims.  A review of the Virtual VA claims file does not reveal any additional documents pertinent to the present appeal.

For reasons discussed below, the reopened claims of entitlement to service connection for a low back disorder and a bilateral hip disorder and the claim for a higher initial rating for depression with anxiety are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  In a final rating decision dated in May 2006 and issued in June 2006, the RO determined that new and material evidence sufficient to reopen the claim of entitlement to service connection for a low back disorder had not been received and denied service connection for a tilt in the hips.

2.  Evidence added the record since the final June 2006 rating decision is not cumulative or redundant of the evidence of record at the time of the last final decision and raises a reasonable possibility of substantiating the Veteran's claims of entitlement to service connection for a low back disorder and a tilt in the hips.  


CONCLUSIONS OF LAW

1.  The June 2006 rating decision that determined that new and material evidence sufficient to reopen the claim of entitlement to service connection for a low back disorder had not been received and denied service connection for a tilt in the hips is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2005) [(2012)].

2.  New and material evidence sufficient to reopen the Veteran's claims for service connection for a low back disorder and a tilt in the hips has been received.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2012). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board's decision herein to reopen the Veteran's claims of entitlement to service connection for a low back disorder and a tilt in the hips is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  However, consideration of the merits of the claims is deferred pending additional development consistent with the VCAA.  

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to the VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The United States Court of Appeals for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.  

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

By way of background, entitlement to service connection for low back pain was denied in a September 1994 rating decision.  At that time, the evidentiary record contained the Veteran's service treatment records (STRs), which did not contain any evidence of a back disability and showed his height was the same at entrance and separation from service, measuring 72 inches.  The record also contained post-service treatment records that showed the Veteran first complained of low back pain in 1987; however, the evidence did not contain a diagnosis of a low back disability until 1993, when the Veteran was shown to have lumbarization of the left side of L-6 and mild limitation of motion.  Lumbar strain was not diagnosed until 1996.  

Based on this evidence, the RO denied the Veteran's claim on the basis that there was no evidence of a back disability in service and no evidence relating the Veteran's current back problems to a service-connected disability.  

The Veteran perfected an appeal as to the denial of his claim of service connection for a low back disability by submitting a timely notice of disagreement and substantive appeal.  See 38 C.F.R. § 20.200; see also July 2005 Veteran statement; October 1995 VA Form 9.  The Board denied the Veteran's claim in February 2001; however, that decision was vacated by an Order of the United States Court of Appeals for Veterans Claims (the Court) in May 2003.  Nevertheless, in May 2005, the Board denied service connection for a low back disorder.  

At that time, the evidentiary record contained the following evidence (in addition to the evidence mentioned above): lay evidence of in-service back injury and pain; an April 1987 medical assessment questioning whether the Veteran's low back pain is related to the Veteran's foot problems;" a February 1996 VA opinion that the Veteran's service-connected foot and knee conditions were not the direct or proximate cause of the Veteran's lumbar strain; and a May 1998 VA opinion that it is less likely as not that the Veteran's low back pain had its onset in service, with the most likely etiology of the Veteran lifting a generator.  

In May 2005, the Board weighed the foregoing evidence and found the Veteran's assertions of an in-service injury to be not credible.  The Board determined that the medical evidence relating the Veteran's low back disability to service did not have probative value, specifically noting that the April 1987 medical assessment relating the Veteran's low back pain to his foot problems was speculative in nature and that the May 1998 positive nexus opinion was based on an inaccurate/incredible factual basis.  As such, the Veteran's claim for a low back disorder was denied.  

The Veteran did not appeal the May 2005 Board decision to the Court and, thus, the decision is final.  38 U.S.C.A. § 7104(b)(West 2002); 38 C.F.R. § 20.1100 (2012).

Thereafter, the Veteran sought to reopen his claim for service connection for a low back disorder and filed an initial claim for service connection for a tilt in the hips as secondary to his service-connected bilateral knee disorder.  

In a January 2006 rating decision that was issued in February 2006, service connection for a tilt in the hips, claimed as due to the service-connected knee condition and leg length discrepancy, was denied.  At that time, the evidentiary record contained the Veteran's STRs, which did not reveal any evidence of a bilateral hip disability, as well as post- service VA and private treatment records which showed the Veteran complained of left hip pain no earlier than 2003 and was diagnosed with mild degenerative changes in the bilateral hips in 2008.  Based on this evidence, the RO determined that there was no evidence showing a hip disability was associated with his military service.  

Such rating decision also determined that new and material evidence sufficient to reopen the claim of entitlement to service connection for a low back disorder had not been received.  The RO noted that the May 2005 Board decision denied such claim on the basis that a chronic back condition was not shown in service and was not due to his service-connected knee condition.  The RO noted that additional private treatment records had been received; however, such failed to relate the Veteran's back disorder to service or his service-connected bilateral knee disability.  

After the Veteran was notified of the rating decision in February 2006, he submitted additional private treatment records.  Therefore, the RO reconsidered his claims in a May 2006 rating decision that was issued in June 2006.  38 C.F.R. § 3.156(b) (when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period).  In this regard, the RO determined that the newly received records were redundant of the evidence already of record and was previously considered.  Therefore, the RO confirmed the prior denials. 

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).

Although the RO provided notice of the May 2006 denial in June 2006, along with his appellate rights, the Veteran did not initiate an appeal.  Therefore, the June 2006 rating decision of is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2005) [(2012)].  In this regard, the Board has considered the applicability of 38 C.F.R. § 3.156(b); however, in the instant case, such regulation is applicable as no new and material evidence pertaining to the Veteran's claims for service connection for a low back disorder or a tilt in the hips was received prior to the expiration of the appeal period stemming from the June 2006 rating decision.  In this regard, the Board notes that VA treatment records were associated with the claims file in May 2007, but such do not provide a nexus between the Veteran's claimed disabilities and his military service or his service-connected disabilities and, thus, are not new and material.  See also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999).  

The current appeal arises from a claim to reopen submitted by the Veteran in July 2007.  In support of his claim, the Veteran has asserted that his low back and bilateral hip disabilities are secondary to his service-connected disabilities, including his right knee disability, left knee disability, and his bilateral hallux valgus disabilities.  See July 2007 VA Form 21-4138.  

The evidence received since the June 2006 rating decision includes various VA and private treatment records.  As relevant to the Veteran's low back, a July 2007 private medical opinion form Dr. P.S., which states it is more like than not that the service-connected feet and knee disabilities triggered and permanently aggravated the Veteran's low back disability.  Similarly, an October 2008 VA treatment record reflects that the Veteran started in the military with foot problems, leading to knee problems then low back pain.  Pertinent to the Veteran's bilateral hips, an October 2008 VA x-ray report which reveals mild, bilateral degenerative changes in the hips.  Notably, the new evidence suggests that the Veteran's bilateral hip disability is related to his low back disorder.  In July 2007, Dr. P.S. noted that the Veteran has a history of low back pain radiating into the left leg and hip area, while, in March 2008, Dr. B.W. noted the Veteran's low back pain radiates into the left posterior hip.  

The Board finds that the evidence received since the June 2006 rating decision is new as it was not of record at the time of such denial.  Moreover, such is material to both claims.  In this regard, the July 2007 opinion from Dr. P.S. and October 2008 VA treatment record address the etiology of the Veteran's back disorder.  In this regard, the Board has considered whether the October 2008 VA treatment record is duplicative of the April 1987 medical assessment, as both treatment records relate the low back disorder with the service-connected bilateral foot disability.  However, the Board finds the October 2008 VA treatment record is not speculative in nature and appears to attribute the Veteran's low back pain to his service-connected foot and knee disabilities, which raises a reasonable possibility of substantiating the claim.  Additionally, the Board finds that the July 2007 opinion from Dr. P.S. is material to the claim, as it raises a reasonable possibility that the Veteran's low back disability is aggravated by his service-connected bilateral foot and knee disabilities.  In this regard, the Board notes that, at the time of the June 2006 rating decision, there was no medical opinion of record that addressed whether the Veteran's low back disability was aggravated by his service-connected disabilities, including the February 1996 VA opinion.  

Likewise, with respect to the Veteran's bilateral hip claim, the newly received evidence suggests that such may be due to, or a result of, his low back disorder.  Specifically, in July 2007, Dr. P.S. noted that the Veteran has a history of low back pain radiating into the left leg and hip area, while, in March 2008, Dr. B.W. noted the Veteran's low back pain radiates into the left posterior hip.  

Therefore, based on the foregoing reasons, the Board finds that new and material evidence has been received and, accordingly, the claims of entitlement to service connection for a low back disorder and a tilt of the hips are reopened.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a low back disorder is reopened. 

New and material evidence having been received, the claim of entitlement to service connection for a tilt in the hips is reopened. 


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's reopened and initial rating claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Low Back & Bilateral Hip Disorders

With respect to the reopened claims, the Board notes there are several medical opinions of record that address whether the Veteran's current low back and hip disorders are the result of or proximately due to his service-connected disabilities.  However, the medical opinions are inadequate for the following reasons.  

While the February 1996 VA examiner stated that the Veteran's service-connected bilateral foot and knee disabilities were not the direct and proximate cause of his low back disorder, the examiner did not address whether the service-connected disabilities aggravated the low back disorder; nor did the examiner provide a complete rationale in support of the conclusion.  Likewise, while Dr. P.S. opined that the Veteran's low back disorder is permanently aggravated by his service-connected bilateral foot and knee disabilities, he did not provide a rationale in support of his opinion.  

Similarly, while the February 2007 VA examiner opined is it less likely as not that the low back condition and bilateral hip condition are secondary to the service-connected bilateral foot and knee disabilities and provided a rationale in support of his conclusions, the Board finds the examiner did not adequately explain why the evidence does not show the service-connected disabilities permanently worsened the low back and/or bilateral hip disorders, or otherwise address the aggravation element of the claims.  

Therefore, the Board finds a remand is necessary in order to afford the Veteran a new VA examination with an opinion that adequately addresses whether the Veteran's current low back and bilateral hip disorders are caused or aggravated by his service-connected bilateral foot and knee disabilities.  


Initial Rating Claim 

The Veteran is seeking an initial disability rating in excess of 30 percent for service-connected depression with anxiety.  

Review of the record reveals that the Veteran's first and only VA examination was conducted in November 2007.  At that time, the Veteran had problems sleeping, and focusing, he reported that he was agitated and he was having anxiety attacks.  Objective examination revealed, among other things, that the Veteran speech, memory, thought process, and thought content were normal and that his insight and judgment were fair.  

Since the November 2007 VA examination, the Veteran has reported having poor memory, judgment, and thinking.  He has also reported having multiple anxiety attacks and other serious symptoms that warranted a higher rating.  In this regard, treatment records from Dr. T.W. show the Veteran reported being fatigued and easily startled and that he was having concentration difficulties.  Dr. T.W. also noted the Veteran had generalized anxiety with some indicators of compulsive behaviors, as well as being socially withdrawn, having excessive worry and anxiety.  He also noted the Veteran was angry, irritable, and had a depressed mood.  See treatment records from Dr. T.W. dated April to August 2007.  

Based on the foregoing, the Board finds the evidence shows the Veteran's service-connected depression with anxiety has worsened since the last VA examination conducted five years ago.  Therefore, an updated VA examination is needed in order to fully and fairly evaluate the increased rating claim on appeal.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  

All Claims

The Board also notes that the Veteran receives treatment for his disorders through private and VA facilities.  Therefore, on remand, the Veteran also should be given an opportunity to identify any healthcare provider who treated him for his low back, bilateral hips, and depression with anxiety.  Thereafter, any identified records, to include VA treatment records from the Martinez, California, VA Medical Center (and its inclusive outpatient clinics) dated from December 2010 to March 2011 and from July 2012 to the present, should be obtained for consideration in the Veteran's appeal.    

Accordingly, the case is REMANDED for the following action:

1.  The Veteran also should be given an opportunity to identify any healthcare provider who treated him for his low back, bilateral hips, and depression with anxiety.  After securing any necessary authorization from him, obtain all identified treatment records, to include VA treatment records from the Martinez, California, VA Medical Center (and its inclusive outpatient clinics) dated from December 2010 to March 2011 and from July 2012 to the present.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

2.  Obtain the Veteran's vocational rehabilitation folder, if such exists.  All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  After obtaining all outstanding records, the Veteran should be afforded an appropriate VA examination to determine the current nature and etiology of his low back and bilateral hip disorders.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.  

After reviewing the claims file, the examiner should identify all current diagnoses of the low back and bilateral hips.  

Thereafter, he or she should offer an opinion on the following:

(a)  Is it at least as likely as not (i.e., a probability of 50 percent) that the Veteran's current low back disorder is caused OR aggravated by his service-connected bilateral hallux valgus disability and/or bilateral knee disability?

(b)  Is it at least as likely as not (i.e., a probability of 50 percent) that the Veteran's current bilateral hip disorder is caused OR aggravated by his service-connected bilateral hallux valgus disability and/or bilateral knee disability?

A rationale must be provided for each opinion provided. 

4.  After obtaining all outstanding treatment records, schedule the Veteran for an appropriate VA examination to evaluate the current nature and severity of his service-connected depression with anxiety.  Any indicated evaluations, studies, and tests should be conducted.  The claims folder must be made available to the examiner for review prior to the examination, and the examination report should reflect that review of the record was accomplished.  

The examiner should identify the nature and severity of all current manifestations of the Veteran's service-connected depression with anxiety.  The examiner should also specifically address the impact such disability has on the Veteran's employability. 

All opinions expressed must be accompanied by supporting rationale.  

5.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


